Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This new FAI Office action replaces the 03/16/2022 previously mailed Non-Final Office action (the previously mailed 03/16/2022 Non-Final office action has been vacated and replaced with this current FAI Office action).  This FAI Office action is in response to applicant’s communication received on May 06, 2020, wherein claims 1-20 are currently pending. 



Priority
This application is a continuation of, and claims priority under 35 U.S.C. §120 to, U.S. Patent Application No. 16/295,697, filed March 7, 2019, which is a continuation of U.S. Patent Application No. 13/408,659.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 9, 10, 12, 13, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 7, and 8 of U.S. Patent No. 10,325,278  in view of Marshall (US 2003/0233278).  Claim 1 of the current application 16/867,842 (hereinafter ‘842) encompasses the similar concept in Pat. No. 10,325,278 (hereinafter ‘278) (see Table 1 below for comparisons). This can be seen in Table 1 below.  ‘842 states spending an amount exceeding a threshold some amount however ‘278’s states spending the threshold amount. ‘278 encompasses the concept of exceeding a threshold does include that the threshold at a minimum has to be met. Additionally analogous art (providing incentives for tasks and activities of account holders, etc.,) discloses meeting and/or exceeding thresholds in a rewards/points based concept (for example, see ¶ 0103-0105 [meet or exceed certain  thresholds, in order to obtain, accumulate, earn and/or redeem points that may be available through the program], 0345+). The claims of ‘278 also does not explicitly state value determination based on account creation. Analogous art Marshall discloses considering account creation in making rewards considerations (for example, see ¶¶ 0146-0150 [another “special purpose” account created and based on the account holder’s (individual’s) activities giving awards/rewards to the consumer], 0366+).  
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of ‘278 exceeding thresholds and creation to accounts to be considered for reward/award purposes as taught by analogous art Marshall in order to incentivize consumers and provide an efficient rewards system since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Marshall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (TSM/KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-

Table 1 (note that similarities are underlined): 
Pat. No. 10,325,278 (Application 13/408,659)
16/867,842 (current application)
(claim 1) providing account holders with a reward based on similar rewards previously obtained through other accounts, comprising: 

identifying, using one or more computer processors configured to access an account database, an eligible account based on eligibility criteria, wherein the eligible account is associated with an account of an account holder stored in the account database;

receiving identifying data that identifies the eligible account;

associating, using one or more computer processors, a customer identifier with the identifying data from the eligible account; 

for each customer identifier, receiving confirmation data associated with a separate account of the account holder, wherein the confirmation data comprises a reward variable and a date the confirmation data was sent, wherein the reward variable comprises rewards points previously accumulated at the separate account; 

validating, using one or more computer processors, the confirmation data, wherein validating the confirmation data comprises determining whether the account holder has spent a threshold amount using their eligible account during a first period of time and determining whether the account holder has spent the threshold amount using their eligible account after the date the confirmation data was sent; and 

rewarding, using the one or more computer processors, the eligible account with a matching variable if the account holder spent the threshold amount using their eligible account during the first period of time and after the date the confirmation data was sent, wherein the matching variable is approximately equal to the reward variable (note that the rewards variable as stated in the receiving step is “a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account”.
claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising:

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account; 

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier and a value of reward points previously accumulated from the separate account; 

validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from a date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.


(also for claims 12 and 20)


The following claims are substantially the same as compared to the current pending application 16/867,842 (see right column for comparison):


The following claims are substantially the same as compared to Pat. No. 10,325,278 (see right column for comparison):
Claim 6
Claim 2, 15
Claim 9
Claim 3
Claim 4
Claim 9

Claim 10, 16
Claim 2
Claim 13
Claim 8
Claim 18




Note that claim 12, of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 12 is at least rejected under the same rationale and reasoning presented above for claim 1 (16/867,842).
Claim 20 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 20 is at least rejected under the same rationale and reasoning presented above for claims 1 (16/867,842).



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (and the other independent and dependent claims) of U.S. Patent No. 10,679,235 (see Table 2 for a comparison with one set claims 1-10). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims if the current application 16/867,842 are just broader than the claims presented in Pat. No. 10,679,235. As seen in Table 2 above, the claimed concept in the current application 16/867,842 is fully encompassed by Patent No. 10,679,235.  Furthermore the dependent claims of application 16/867,842 are substantially the same as the dependent claims in Pat. No. 10,679,235 (see table 2 below for an exemplary comparison).

Table 2 (similarities in the independent are underlined; the dependents that are substantially the same are listed next to each other):
Pat. No. 10,679,235 (application 16/295,697)
16/867,842 (current application)
(claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising: 

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account;

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising: a date the identifying data was received, the customer identifier, a customer name, a date the confirmation data was sent, and a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account;

 validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from the date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the reward variable (note that the rewards variable as stated in the receiving step is “a reward variable, the reward variable comprising a value of reward points previously accumulated from the separate account”)
claim 1) providing an account holder with a reward based on rewards previously obtained through another account, comprising:

identifying, with one or more processors configured to access an account database, an eligible account based on eligibility criteria;

receiving, at the one or more processors, identifying data to identify the eligible account; 

associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; 

receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier and a value of reward points previously accumulated from the separate account; 

validating, with the one or more processors, the confirmation data by: determining that a value spent using the eligible account exceeds a threshold amount during a first period of time; and determining whether the eligible account was created within a second period of time from a date the confirmation data was sent; and 

rewarding, with the one or more processors, the eligible account with a matching variable when the eligible account was created within the second period of time, wherein the matching variable is equivalent to the value of the rewards points previously accumulated from the separate account.

(also for claims 12 and 20)


The following claims are substantially the same as compared to the current pending application 16/867,842 (see right column for comparison):



The following claims are substantially the same as compared to the current Pat. No. 10,679,235 (see left column for comparison):

claim 1 
Claims 2, 13, 15, 17, 18 (the limitations are present in claim 1 (and some elements are also present in the dependent claims) of the Pat. No. 10,679,235 – see left column)
Claim 2
Claim 3
Claim 3
Claim 4, 17, 18
Claim 4
Claim 5, 19
Claim 5
Claim 6, 14

Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10, 16
Claim 10
Claim 11


As see in Table 2 above, the claimed concept in the current application 16/867,842 is fully encompassed by Patent No. 10,679,235.
Note that claims 12-19  of the current application 16/867,842 recite substantially same limitations and concepts as claims 1-10 of Pat. No. 10,679,235 (some elements of the claims 12-19 which possibly shown in different places within claims 1-10 of Patent 10,679,235) – Table 2 above shows an exemplary comparison.
Claim 12 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 12 is rejected under the same rationale and reasoning presented above for claim 1 (16/867,842).  
Claim 20 of the current application 16/867,842 recites substantially similar limitations as claim 1 (16/867,842) and hence claim 20 is rejected under the same rationale and reasoning presented above for claims 1 (16/867,842).








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) concepts (idea) for providing human account holders rewards by obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state (and narrow) obtaining and identifying abstract information/data (account information), data analysis and data manipulation using metal process and mathematical concepts to determine more data (associating, validating, etc., the abstract information/data – to determine/calculate reward to give (which are points – mathematical value from using mathematical concepts/algorithms)), and providing/displaying this determined data. The claims are geared towards fundamental economic principles/practices and commercial interactions of account holder (human) accounts management and rewarding (in a likely business/financial setting) and hence organizing human activities. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification)  The claimed concept is organizing and structuring information to organize human activities.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of human user account(s) management – in a commercial interaction and towards a fundamental economic practice in a business that deals with users having 
The limitations of the dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely manipulate known type of abstract data/information, analyze/manipulate (also mathematically) and provides this known type of data/information to determine rewarding human account holders through an abstract process/concept; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation fundamental economic practice and commercial interaction (organizing human activities) and mathematical concepts to evaluate the information and provide results (rewards). Hence, under the broadest reasonable interpretation, the claims cover methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “networks,” “processors,” “displays,” “graphical user interfaces (GUIs),” “memory/memories,” “data structures,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0014 [general-purpose computers/processors/etc., and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claims not rejected under prior art rejection (still not allowable)
Claim 1-20 are not rejected under and art rejection. However, the claim remain rejected under 35 USC §101 and, hence, are not allowable.

Cohagan facilitates pooling, gifting or transferring of geographic area loyalty points between accounts. The invention also facilitates a transfer of geographic area loyalty points from a consumer account associated with a sponsoring company to a consumer account associated with a host company. The invention may also facilitate gifting of loyalty points to charitable organizations on a recurring basis, wherein the gifting may transfer any portion of geographic based points to various charities. The system may also convert the geographic area loyalty points to a monetary value, thereby allowing the points to be donated to a charity such that the donation appears to be a monetary value donation to the charity.
Fordyce illustrates conditional rewards being associated with a consumer. Thereafter, notice of a reward is given for each of the consumer's transactions upon one of the consumer's accounts that satisfies one of the conditional rewards in the set. The set may be selected by the consumer, or by the issuer such as when the issuer uses a transaction history of purchases made on the consumer's account to determine the set of conditional rewards that would match a past purchasing trend of the consumer. A Globally Unique Identifier, unique within a plurality of transaction processing systems, can be associated with the consumer and used to match the transactions to a corresponding conditional reward. 
	However, the combination of Cohagan and Fordyce fails to teach or suggest the limitations of the independent claims which recite receiving, at the one or more processors, identifying data to identify the eligible account; associating, with the one or more processors, a customer identifier with the identifying data from the eligible account; receiving, at the one or more processors, confirmation data associated with a separate account of the account holder, the confirmation data comprising the customer identifier and a value of reward points previously accumulated from the separate account; validating, with the one or more processors, the confirmation data; and rewarding, with the one or 
Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Marshall (US 2003/0233278): Discusses calculating reward information. Incentives may be provided for participation in services plans, including professional services plans such as legal plans, adoption and use of types of funds, accounts and funds transfers, use of online services, and numerous other services.
Taylor et al., (US 2007/0181674): Illustrates concepts of attracting and retaining customers of a Banking institution through an incentive program is disclosed, comprising: operating a promotional program, comprising the dispensing of a indicia redeemable for a prize, and wherein the dispensing of the indicia is accomplished through the use of an automated teller machine (ATM); and operating a rewards program, wherein upon a customer completing a triggering behavior, a specified reward is granted to the customer. 
Postrel (US 2005/0149394): Discloses a loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. As part of the purchase transaction, the user is awarded reward points from the merchant based on the purchase, which are stored in an account associated with the merchant and the user by the issuing bank. The reward account is maintained on the issuing bank server on behalf of the merchant and the user, and the number of reward points in the user's account for that merchant is increased accordingly. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683